NOTICE OF ALLOWANCE
Election/Restrictions
Applicant’s election without traverse of species A with claims 1-7 and 11-20 in the reply filed on 4/27/2022 is acknowledged.
Claims 1-7 and 11-20 are allowable. The restriction requirement among Species A-B, as set forth in the Office action mailed on 3/31/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/31/2022 is fully withdrawn.  Claims 8-10, directed to non-elected species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
For claim 11, on line 6, the limitation “apparats” is changed to --apparatus--.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1. As the closest reference(s), KAWAMURA et al. (US 20140098959 A1) discloses an information processing apparatus (abstract) which controls locking and unlocking of a vehicle [0022], the information processing apparatus comprising: 
a controller (i.e. ECU 4 transmits challenge signals, wherein verification is processed with key device 2 – verifies both response code and key ID – controls unlocking function).
KAWAMURA fails to properly disclose (in combination the emphasized critical limitations):
in a case where there is an unlocking request from a first mobile terminal located outside the vehicle, receiving a first electronic key from the first mobile terminal to perform first authentication and unlocking the vehicle on condition that the first authentication is successful; and 
in a case where the first mobile terminal is located inside the vehicle, and there is an unlocking request from a second mobile terminal located outside the vehicle, receiving a second electronic key from the second mobile terminal to perform second authentication, receiving the first electronic key from the first mobile terminal located inside the vehicle to perform third authentication, and unlocking the vehicle on condition that both the second authentication and the third authentication are successful.  
Given the similarity of claims 11 and 19, the same reasoning for allowance is interpreted for those independent claims, since they all share the same allowable limitations as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/
Primary Examiner, Art Unit 2683                                                                                                                                                                                         5/10/2022